Exhibit 10.iii.(r)

KEY MANAGER SEVERANCE AGREEMENT

This Key Manager Severance Agreement (the "Agreement"), is dated as of October
25, 2002 between Robert M. Qualls (the "Employee") and IMC Global Inc., a
Delaware corporation (the "Company").

WHEREAS, the Company desires to retain the Employee as the Vice President,
Controller of the Company, and the Employee desires to continue in such
position; and

WHEREAS, the Company and the Employee desire to provide appropriate assurances
for the Employee to continue to perform the Employee's duties and
responsibilities thereby promoting the stability of the Company.

NOW, THEREFORE, in consideration of the agreements and covenants contained
herein, the sufficiency of which is acknowledged, the Employee and the Company
hereby agree as follows:

1.    Definitions.  Each term defined herein shall be given its defined meaning
wherever used in this Agreement unless the context requires otherwise.

         (a)    "Base Salary" means the Employee's annualized base salary as
adjusted from time to time.

        (b)    "Cause"  means the Employee (i) grossly neglects his duties,
(ii) engages in misconduct; (iii) breaches a material provision of this
Agreement, including, but not limited to, Section 4; (iv) willfully fails to
cooperate fully with the Company in effecting a smooth transition of the
Employee's duties and responsibilities to such person(s) as may be designated by
the Company.  "Gross neglect" means the willful failure to perform the essential
functions of the Employee's job or the willful failure to carry out the
Company's reasonable directions with respect to material duties after the
Employee is notified in writing by the Company that the Employee is failing to
perform these essential functions or failing to carry out the reasonable
directions of the Company.  Such notice shall specify the functions or
directions that the Employee is failing to perform and what steps need to be
taken to cure and shall set forth a reasonable time frame, which shall be at a
minimum 45 days, within which to cure.  "Misconduct" means embezzlement or
misappropriation of corporate funds, or other acts of fraud, dishonesty, or
self-dealing; provided, however, that the Employee shall be given notice and an
opportunity within the next 45 days to explain his position and actions to the
Company, which shall then make a final decision; any significant violation of
any statutory or common law duty of loyalty to the Company; conviction for a
felony; or any significant violation of Company policy or any inappropriate
workplace conduct that seriously disrupts or interferes with Company operations;
provided, however, that if the policy violation or inappropriate conduct can be
cured, then the Employee shall be given written notice of the policy violation
or inappropriate conduct and a reasonable opportunity to cure, which shall be at
a minimum 45 days.

         (c)    "Company" means IMC Global Inc. and its subsidiaries, as they
may exist from time to time.

         (d)    "Effective Date" means the date first set forth above.

         (e)    "Good Reason" for termination of employment by the Employee
shall mean any of the following reasons explained below in paragraphs 1 and 2. 
In each case, to constitute a termination for Good Reason entitling the Employee
to Severance Benefits as described in Section 3 of this Agreement, the following
must occur:

                (i)    Within 90 days after the Employee has or reasonably
should have knowledge that Good Reason exists, the Employee must give the
Company written notice specifying the grounds for his belief that Good Reason
exists;

                (ii)    The Company shall then have a reasonable opportunity,
which shall be at least 45 days, to cure; and

                (iii)    If the Company cures the Good Reason within the cure
period, then the Employee shall have no right to terminate employment for Good
Reason.  If the Company does not cure the Good Reason within the cure period,
then within 14 days of the completion of the cure period, the Employee may give
written notice of his intent to terminate his employment for Good Reason.  The
effective date of such termination for Good Reason shall be two calendar months
after the date of the notice to terminate.  At its sole discretion, the Company
shall have the right to accelerate the termination date by paying the Employee
his base pay for the balance of the two-month notice period.

                1.    the continued failure by the Company, after notice and a
reasonable opportunity to cure, to maintain the Employee's Base Salary at a rate
equal to or higher than the rate in effect on the Effective Date; provided,
however, that Good Reason shall not exist as the result of any decrease in Base
Salary if such decrease is incident to a general reduction applied to employees
at a similar level as the Employee on a proportionate and nondiscriminatory
basis; or

                2.    a change, without the Employee's consent, in the
Employee's primary employment location to a location that is more than 50 miles
from the primary location of the Employee's employment as in effect immediately
prior to the Effective Date.

         (f)    "Severance Event" shall be deemed to have occurred if, and only
if, during the Term of this Agreement, which includes the initial term and any
extension or renewals as provided in Section 2, (i) the Employee's employment is
terminated by the Company other than for Cause or upon the Employee's death or
inability to perform the essential functions of his position with or without
reasonable accommodation or (ii) the Employee terminates his employment for Good
Reason.  If, however, the Employee's employment is terminated whether by the
Employee with or without Good Reason or by the Company with or without Cause in
connection with a "change in control" of the Company, as such phrase is defined
in Section 5 of this Agreement, such termination shall not constitute a
Severance Event; provided, however, the Employee's employment shall not be
considered to have terminated in connection with a change in control of the
Company as so defined unless such change in control has occurred in such manner
and such time as to have made Section 5 of this Agreement effective prior to the
Employee's termination.

2.    Term.  The term of this Agreement shall commence on the Effective Date and
shall terminate on the second anniversary of the Effective Date.

3.    Severance Benefits.  Upon the occurrence of a Severance Event and the
execution of a general release (substantially in the form attached hereto as
Exhibit A) of all claims against the Company and other related entities or
persons without additional consideration, and upon the expiration of any
applicable revocation period, the Employee shall be entitled to receive the
following "Severance Benefits":

        (a)    An amount equal to the target award for the Employee under the
Company's Management Incentive Compensation Program, or successor annual bonus
plan in effect from time to time, for the fiscal year in which the Severance
Event Occurs reduced pro rata for that portion of the fiscal year not completed
as of the end of the month in which the Severance Event occurs;

        (b)    An amount equal to the Employee's then current Base Salary,
payable in accordance with regular payroll procedures of the Company;

        (c)    An amount equal to the target award for the Employee for the year
in which the Severance Event occurs under the Company's Management Incentive
Compensation Program or successor annual bonus plan in effect;

        (d)    The Company shall continue coverage under its medical and dental
plans and the Employee will continue to pay employee contributions for such
coverage as if an active employee until the earlier of: (i) the expiration of
the one (1) year period following the date of termination and (ii) the date on
which the Employee obtains such benefits pursuant to a subsequent employer's
benefit plan.  Such continued coverage shall count as continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
("COBRA");

        (e)    The Company shall continue the Employee's coverage under its life
and disability insurance policies until the earlier of (i) the expiration of the
one (1) year period following the date of termination and (ii) the date on which
the Employee becomes eligible to participate in and receive similar benefits
under a plan or arrangement sponsored by another employer or under any Company
sponsored retirement plan.  Participation shall be on the same terms and
conditions as are applicable to active employees;

        (f)    The Employee's outstanding stock options that are exercisable as
of the date of the Employee's termination of employment shall remain exercisable
for the one (1) year period following the date of the Employee's termination of
employment (but not after the expiration of ten years from the date of grant);

        (g)    The Company shall pay the Employee for any and all unused and
accrued vacation as of the date of the Employee's termination of employment; and

        (h)    The Company shall provide the Employee with outplacement
services, provided that the Employee avails himself to such services within
ninety (90) days following the Employee's termination of employment, for a
period of one (1) year or, if earlier, until the date on which the Employee
obtains subsequent employment.  Such outplacement services shall be provided
through an outplacement firm that is selected by the Company.

Severance Benefits shall be subject to all applicable federal, state and local
deductions and withholdings.  Those Severance Benefits described in paragraphs
(a) and (g) above shall be paid in a lump sum within 30 days of the Severance
Event.  At the option of the Company, the present value of the Severance
Benefits described in paragraphs 3 (b) and 3(c) above may be paid in a lump sum
at any point during the Severance Benefits period.  The Company's obligation to
continue Severance Benefits shall cease immediately if the Company has or would
have had grounds to terminate the Employee's employment immediately for Cause. 
In the event the Employee dies or becomes disabled before all Severance Benefits
are paid to him, the remaining amounts due to him under Sections 3(b) and 3(c)
shall be reduced by the proceeds the Employee's estate receives under any life
insurance policy with respect to which the premiums are paid by the Company or
any benefits the Employee receives under any Company disability policy; but
subject to such reductions, those remaining amounts, if any, shall be paid to
the Employee or his estate.  If any family member of the Employee is receiving
medical and/or dental coverage under Section 3(d) at the time of the Employee's
death or disability and such family member constitutes a "qualified beneficiary"
under COBRA, such medical and/or dental coverage shall continue in accordance
with the requirements of COBRA, provided that such family member pays the full
cost of the premium for such coverage.  The Employee understands and
acknowledges that the Severance Benefits constitute his sole benefits upon
termination.

4.    Exclusivity of Services and Confidential/ Proprietary Information

        (a)    Employee acknowledges that during his employment with the Company
he has developed, acquired, and had access to and will develop, acquire and have
access to trade secrets or other proprietary or confidential information
belonging to the Company and that such information gives the Company a
substantial business advantage over others who do not have such information. 
Accordingly, the Employee agrees to the following obligations that he
acknowledges to be reasonably designed to protect the Company's legitimate
business interests without unnecessarily or unreasonably restricting his
post-employment opportunities:

                (i)    during employment with the Company and for a period of
one year following the Employee's termination of employment, regardless of the
reason for the termination or by whom initiated, he will not engage or assist
others in engaging in competition with the Company, directly or indirectly,
whether as an employer, proprietor, partner, stockholder (other than the holder
of less than 5% of the stock of a corporation the securities of which are traded
on a national securities exchange or in the over-the-counter market), director,
officer, employee, consultant, agent, or otherwise, in the business of producing
and distributing potash, phosphate, animal feed ingredients or salt or any other
significant business in which the Company is engaged or is preparing to engage
in at the time of termination;

                (ii)    during employment with the Company and for a period of
one year following the Employee's termination of employment, regardless of the
reason for the termination or by whom initiated, he will not solicit, in
competition with the Company, directly or indirectly, any person who is a
client, customer or prospect (as such terms are defined below) (including,
without limitation, purchasers of the Company's products) for the purpose of
performing services and/or providing goods and services of the kind performed
and/or provided by the Company in the business of producing and distributing
potash, phosphate, animal feed ingredients or salt or any other significant
business in which the Company is engaged or is preparing to engage in at the
time of termination;

                (iii)    during employment with the Company and for a period of
one year following the Employee's termination of employment, regardless of the
reason for the termination or by whom initiated, he will not induce or persuade
or attempt to induce or persuade any employee or agent of the Company to
terminate his or her employment, agency, or other relationship with the Company
in order to enter into any employment agency or other relationship in
competition with the Company;

                (iv)    the covenants contained in this Section 4(a) shall apply
within any jurisdiction of North America, it being understood that the
geographic scope of the business and strategic plans of the Company extend
throughout North America and are not limited to any particular region thereof
and that such business may be engaged in effectively from any location in such
area; and

                (v)    as used herein, the terms "client," "customer" and
"prospect" shall be defined as any client, customer or prospect of any business
in which the Company is or has been substantially engaged within the one year
period prior to the Employee's termination of employment (a) to which or to whom
the Employee submitted or assisted in the submission of a presentation or
proposal of any kind on behalf of the Company; (b) with which or with whom the
Employee had substantial contact relating to the business of the Company; or (c)
about which or about whom the Employee acquired substantial confidential or
other information as a result of or in connection with the Employee's
employment, at any time during the one year period preceding the Employee's
termination of employment for any reason.

        Notwithstanding the foregoing, if the Company consents in writing, it
shall not be a violation of this Section 4(a) for the Employee to engage in
conduct otherwise prohibited by this Section.

        (b)    The Employee agrees that he will not at any time during
employment or thereafter for the longest time permitted by applicable law, use,
disclose, or take any action which may result in the use or disclosure of any
trade secrets or other proprietary or confidential information of the Company,
except to the extent that the Company may specifically authorize in writing.
This obligation shall not apply when and to the extent that any trade secret,
proprietary or confidential information of the Company becomes publicly
available other than due to the Employee's act or omission.  In connection with
this Section 4, the Employee has executed and shall abide by the terms of the
separate agreement attached hereto as Exhibit B.

        (c)    The Employee agrees that upon termination of his employment he
will immediately surrender and return to the Company all records and other
documents obtained by him, entrusted to him, or otherwise in his possession or
control during the course of his employment by the Company, together with all
copies thereof; provided, however, that  subject to Company review and
authorization, the Employee may retain copies of such documents as necessary for
the Employee's personal records for federal income tax purposes.

        (d)    The Employee acknowledges that the provisions contained in this
Section 4 are reasonable and necessary because of the substantial harm that
would be caused to the Company by the Employee engaging in any of the activities
prohibited or restricted herein.  Nevertheless, it is the intent and
understanding of each party hereto that if, in any action before any court,
agency or other tribunal legally empowered to enforce the covenants contained in
this Section 4, any term, restriction, covenant or promise contained therein is
found to be unenforceable due to unreasonableness or due to any other reason,
then such term, restriction, covenant or promise shall be deemed modified to the
extent necessary to make it enforceable by such court or agency.

        (e)    The Employee acknowledges that his breach of this Section 4 will
result in immediate and irreparable harm to the Company's business interests,
for which damages cannot be calculated easily and for which damages are an
inadequate full remedy.  Accordingly, and without limiting the right of the
Company to pursue all other legal or equitable remedies available for the
violation by the Employee of the covenants contained in this Section 4, it is
expressly agreed that remedies other than injunctive relief cannot fully
compensate the Company for the irreparable injury that the Company could suffer
due to any such violation, threatened violation or continuing violation and that
the Company shall be entitled to injunctive relief, without the necessity of
proving actual monetary loss, to prevent any such violation, threatened
violation or continuing violation thereof.

5.    Change in Control.

    (a)    Effective Date.  For purposes of this Section 5, the term "Effective
Date" shall mean the date on which a Change in Control of the Company (as
defined in Section 5(i)) occurs.  If there is a Change in Control, this Section
shall become effective, and this Section shall govern the terms and conditions
of the Employee's employment and termination thereof on or after the date that
is ninety (90) days before the Effective Date, and the provisions of Sections 1,
2, 3, and 4 of this Agreement, shall no longer be effective.

    (b)    Right to Change in Control Severance Payments and Benefits.  The
Employee shall be entitled to receive from the Company Change in Control
Severance Payments and Benefits as described in Section 5(g) herein, if during
the term of this Agreement there has been a Change in Control of the Company and
there is a Termination (as defined in Section 5(f)) prior to the expiration of
the Employment Term (as defined in Section 5(c)). 

    (c)    Employment Term.  For purposes of this Section 5, the term
"Employment Term" shall mean the period commencing on the Effective Date of this
Section 5 and ending on the earlier to occur of (1) the last day of the month in
which occurs the first anniversary of the Effective Date of this Section 5 or
(2) the last day of the month in which the Employee attains mandatory retirement
age pursuant to the terms of a mandatory retirement plan of the Company as such
were in effect and applicable to the Employee immediately prior to the Effective
Date of this Section 5.

    (d)    Employment.  The Company hereby agrees to continue the Employee in
its employ, and the Employee hereby agrees to remain in the employ of the
Company, until the expiration of the Employment Term.  During the Employment
Term, the Employee shall exercise such position and authority and perform such
responsibilities as are commensurate with the position and authority being
exercised and duties being performed by the Employee immediately prior to the
Effective Date of this Section 5, which services shall be performed at the
location where the Employee was employed immediately prior to the Effective Date
of this Section 5 or at such other location as the Company may reasonably
require; provided, that the Employee shall not be required to accept another
location that he deems unreasonable in the light of his personal circumstances.

    (e)    Compensation and Benefits.  During the Employment Term, the Employee
shall receive the following compensation and benefits:

            1.    He shall receive an annual base salary which is not less than
his Base Salary immediately prior to the Effective Date of this Section 5, with
the opportunity for increases, from time to time thereafter, which are in
accordance with the Company's regular Employee compensation practices.

            2.    He shall be eligible to participate on a reasonable basis, and
to continue any participation, in annual incentive, stock option, restricted
stock, long-term incentive performance and any other compensation plan which
provides opportunities to receive compensation in addition to his Base Salary
which is the greater of (i) the opportunities provided by the Company for
Employees with comparable duties or (ii) the opportunities under any such plans
in which he was participating immediately prior to the Effective Date of this
Section 5.

            3.    He shall be entitled to receive and participate in salaried
employee benefits (including, but not limited to, medical, life and accident
insurance, stock ownership and disability benefits) and perquisites which are
the greater of (i) the employee benefits and perquisites provided by the Company
to Employees with comparable duties or (ii) the employee benefits and
perquisites to which he was entitled or in which he participated immediately
prior to the Effective Date of this Section 5.

            4.    He shall be entitled to continue to accrue service for
retirement benefits and to be entitled to receive retirement benefits under and
pursuant to the terms of the Company's qualified retirement plan for salaried
employees, the Company's supplemental employee retirement plan, and any
successor or other retirement plan or agreement in effect on the Effective Date
of this Section 5 in respect of his retirement, whether or not a qualified plan
or agreement, so that his aggregate retirement benefit from all such plans and
agreements (regardless when he begins to receive such benefit) will be not less
than it would be had all such plans and agreements in effect immediately prior
to the Effective Date of this Section 5 continued to be in effect without change
until and after he begins to receive such benefit.

    (f)    Termination.  The term "Termination" shall mean termination, on or
after the date which is ninety (90) days before the Effective Date and prior to
the expiration of the Employment Term, of the employment of the Employee with
the Company for any reason other than death, disability (as described below),
cause (as described below), or voluntary resignation (as described below). 

            1.    The term "disability" means physical or mental incapacity
qualifying the Employee for long-term disability under the Company's long-term
disability plan.

            2.    The term "cause" means (i) the willful and continued failure
of the Employee substantially to perform his duties with the Company (other than
any failure due to physical or mental incapacity) after a demand for substantial
performance is delivered to him by the Board of Directors which specifically
identifies the manner in which the Board believes he has not substantially
performed his duties or (ii) willful misconduct materially and demonstrably
injurious to the Company.  No act or failure to act by the Employee shall be
considered "willful" unless done or omitted to be done by him not in good faith
and without reasonable belief that his action or omission was in the best
interest of the Company.  The unwillingness of the Employee to accept any or all
of a change in the nature or scope of his position, authorities or duties, a
reduction in his total compensation or benefits, a relocation that he deems
unreasonable in light of his personal circumstances, or other action by or
request of the Company in respect of his position, authority or responsibility
that he reasonably deems to be contrary to this Agreement, may not be considered
by the Board of Directors to be a failure to perform or misconduct by the
Employee.  Notwithstanding the foregoing, the Employee shall not be deemed to
have been terminated for cause for purposes of this Section 5 unless and until
there shall have been delivered to him a copy of a resolution, duly adopted by a
vote of three-quarters of the entire Board of Directors of the Company at a
meeting of the Board called and held (after reasonable notice to the Employee
and an opportunity for the Employee and his counsel to be heard before the
Board) for the purpose of considering whether the Employee has been guilty of
such a willful failure to perform or such willful misconduct as justifies
termination for cause hereunder, finding that in the good faith opinion of the
Board the Employee has been guilty thereof and specifying the particulars
thereof.

            3.    The resignation of the Employee shall be deemed "voluntary" if
it is for any reason other than one or more of the following:

                    (a)    The Employee's resignation or retirement (other than
mandatory retirement, as aforesaid) is requested by the Company other than for
cause;

                    (b)    Any significant change in the nature or scope of the
Employee's position, authorities or duties from those described in Section 5(d)
of this Agreement;

                    (c)    Any reduction in his total compensation or benefits
from that provided in Section 5(e);

                    (d)    The breach by the Company of any other provision of
this Section 5; or

                    (e)    The reasonable determination by the Employee that, as
a result of a Change in Control of the Company and a change in circumstances in
his position, he is unable to exercise the authorities and responsibility
attached to his position and contemplated by Section 5(d) of this Agreement.

            4.    Termination that entitles the Employee to the payments and
benefits provided in Section 5(g) shall not be deemed or treated by the Company
as the termination of the Employee's employment or the forfeiture of his
participation, award or eligibility for the purpose of any plan, practice or
agreement of the Company referred to in Section 5(e).

    (g)    Change in Control Severance Payments and Benefits.  In the event of
and within 30 days following Termination, the Employee shall receive from the
Company the following payments and benefits (collectively, "Change in Control
Severance Payments and Benefits"):

            1.    His Base Salary and all other benefits due him as if he had
remained an employee pursuant to this Section 5 through the remainder of the
month in which Termination occurs, less applicable withholding taxes and other
authorized payroll deductions;

            2.    An amount equal to the target award for the Employee under the
Company's annual bonus plan for the fiscal year in which Termination occurs,
reduced pro rata for that portion of the fiscal year not completed as of the end
of the month in which Termination occurs; provided, however, that if the
Employee has deferred his award for such year under the plan, the payment due
the Employee under this Paragraph 2 shall be paid in accordance with the terms
of the deferral;

            3.    A lump sum severance allowance in an amount which is equal to
the sum of the amounts determined in accordance with the following subparagraphs
(a) and (b):

                    (a)    an amount equal to the Employee's Base Salary at the
rate in effect immediately prior to Termination; and

                    (b)    an amount equal to the target award for the Employee
for the year in which Termination occurs under the Company's Management
Incentive Compensation program or successor annual bonus plan in effect;

            4.    The Company shall continue coverage under its medical and
dental plans and the Employee will continue to pay employee contributions for
such coverage as if an active employee until the earlier of: (i) the expiration
of the one (1) year period following Termination and (ii) the date on which the
Employee obtains such benefits pursuant to a subsequent employer's benefit
plan.  Such continued coverage shall count as continuation coverage under
COBRA.  In addition, the Company shall continue the Employee's coverage under
its life and disability insurance policies until the earlier of: (i) the
expiration of the one (1) year period following Termination and (ii) the date on
which the Employee becomes eligible to participate in and receive similar
benefits under a plan or arrangement sponsored by another employer or under any
Company sponsored retirement plan; participation shall be on the same terms as
conditions as are applicable to active employees; 

            5.    If the Employee is a participant in the Company's 1998
Supplemental Employee Retirement Plan or successor supplemental retirement plan
in effect, the Employee's account balance under such plan shall become fully
vested as of the Employee's Termination.  In addition, if, as of the Employee's
Termination, the Employee is not fully vested in the Employee's account balance
under the Company's Profit Sharing and Savings Plan or successor retirement plan
in effect, the Company shall pay the Employee a lump sum cash amount equal to
the value of the unvested portion of such account balance; 

            6.    The Company shall pay the Employee a lump sum cash amount
equal to the sum of the following: 

                    (i)    If the Employee is a participant in the Company's
1998 Supplemental Employee Retirement Plan or successor supplemental retirement
plan in effect, an amount equal to the contribution that would have been made on
behalf of the Employee to such plan in effect for the year in which Termination
occurs, reduced pro rata for that portion of such year not completed by the
Employee as of the end of the month in which Termination occurs;

                    (ii)    An amount equal to the profit sharing and matching
contributions that would have been made on behalf of the Employee to the
Company's Profit Sharing and Savings Plan for the year in which Termination
occurs, reduced pro rata for that portion of such year not completed by the
Employee as of the end of the month in which Termination occurs; and

                    (iii)    An amount equal to the profit sharing and matching
contributions that would have been made on behalf of the Employee to the
Company's 1998 Restoration Plan for the year in which Termination occurs,
reduced pro rata for that portion of such year not completed by the Employee as
of the end of the month in which Termination occurs;

            7.    The Company shall pay the Employee for any and all unused and
accrued vacation as of Termination;

            8.    The Company shall provide the Employee with outplacement
services, provided that the Employee avails himself to such services within 90
days following Termination, for a period of one (1) year or, if earlier, until
the date on which the Employee obtains subsequent employment.  Such outplacement
services shall be provided through an outplacement firm that is selected by the
Company; and

            9.    Upon a Change in Control, any and all restrictions on any and
all outstanding awards (including restricted stock awards) under the IMC Global
Inc. 1988 Stock Option and Award Plan, as amended, or any successor plan shall
lapse and all stock options, stock appreciation rights and other awards
thereunder shall become fully (100%) vested immediately and the Employee or his
permitted designee thereunder may exercise any and all outstanding options
within the one (1) year period immediately following the Employee's Termination
(but not after the expiration of ten (10) years from the date of grant).

    (h)    Non-Competition and Confidentiality.  The Employee agrees that:

            1.    for the one (1) year period following Termination, the
Employee will not engage or assist others in engaging in competition with the
Company and its subsidiaries, directly or indirectly, whether as an employer,
proprietor, partner, stockholder (other than the holder of less than 5% of the
stock of a corporation the securities of which are traded on a national
securities exchange or in the over-the-counter market), director, officer,
employee, consultant, agent, or otherwise, in the business of producing and
distributing potash, phosphate, animal feed ingredients or salt or any other
significant business in which the Company is engaged or is preparing to engage
in as of the Effective Date of this Section 5;

            2.    there shall be no obligation on the part of the Company to
provide any further Change in Control Severance Payments and Benefits (other
than payments or benefits already earned or accrued) described in Section 5(g)
if, when and so long as: (i) the Employee breaches Section 5(h)(1) hereof  and
(ii) such breach is likely to cause serious damage to the Company or any of its
subsidiaries;

            3.    during and after the Employment Term, he will not divulge or
appropriate to his own use or the use of others any secret or confidential
information pertaining to the businesses of the Company or any of its
subsidiaries obtained during his employment by the Company, it being understood
that this obligation shall not apply when and to the extent any of such
information becomes publicly known or available other than because of his act or
omission; and

            4.    notwithstanding the foregoing, if the Company consents in
writing, it shall not be a breach of this Section 5(h) for the Employee to
engage in conduct otherwise prohibited by this Section.

    (i)    Definition of "Change in Control".  "Change in Control" of the
Company means, and shall be deemed to have occurred upon, the first to occur of
any of the following events:

            1.    the acquisition by any individual, entity or group (a
"Person"), including any "person" within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), of beneficial ownership within the meaning of Rule 13d-3 promulgated
under the Exchange Act, of 20% or more of either (i) the then outstanding shares
of common stock of the Company (the "Outstanding Common Stock") or (ii) the
combined voting power of the then outstanding securities of the Company entitled
to vote generally in the election of directors (the "Outstanding Voting
Securities"); excluding, however, the following: (A) any acquisition directly
from the Company (excluding any acquisition resulting from the exercise of an
exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was acquired directly from the Company), (B)
any acquisition by the Company, (C) any acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (D) any acquisition by any corporation pursuant to
a transaction which complies with clauses (i), (ii) and (iii) of subsection (3)
of this Section 5(i);

            2.    Individuals who, as of the Effective Date of this Section 5,
constitute the Board of Directors (the "Incumbent Board") cease for any reason
to constitute at least a majority of such Board; provided, that any individual
who becomes a director of the Company subsequent to the Effective Date of this
Section 5, whose election, or nomination for election by the Company's
stockholders, was approved by the vote of at least a majority of the directors
then comprising the Incumbent Board shall be deemed a member of the Incumbent
Board; and provided further, that any individual who was initially elected as a
director of the Company as a result of an actual or threatened election contest,
as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act, or any other actual or threatened solicitation of proxies or
consents by or on behalf of any Person other than the Board shall not be deemed
a member of the Incumbent Board;

            3.    approval by the stockholders of the Company of a
reorganization, merger or consolidation of the Company or sale or other
disposition of all or substantially all of the assets of the Company (a
"Corporate Transaction"); excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Common Stock and the
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than 60% of, respectively,
the outstanding shares of common stock, and the combined voting power of the
outstanding securities of such corporation entitled to vote generally in the
election of directors, as the case may be, of the corporation resulting from
such Corporate Transaction (including, without limitation, a corporation which
as a result of such transaction owns the Company or all or substantially all of
the Company's assets either directly or indirectly) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Common Stock and the Outstanding
Voting Securities, as the case may be, (ii) no Person (other than:  the Company;
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company; the corporation resulting
from such Corporate Transaction; and any Person which beneficially owned,
immediately prior to such Corporate Transaction, directly or indirectly, 25% or
more of the Outstanding Common Stock or the Outstanding Voting Securities, as
the case may be) will beneficially own, directly or indirectly, 25% or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding securities of such corporation entitled to vote generally in the
election of directors and (iii) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction; or

            4.    the consummation of a plan of complete liquidation or
dissolution of the Company.

    (j)    Enforcement Costs.  The Company is aware that upon the occurrence of
a Change in Control, the Board of Directors or a stockholder of the Company may
then cause or attempt to cause the Company to refuse to comply with its
obligations under this Section 5, or may cause or attempt to cause the Company
to institute, or may institute, litigation seeking to have this Section 5
declared unenforceable, or may take, or attempt to take, other action to deny
the Employee the benefits intended under this Section 5.  In these
circumstances, the purpose of this Section 5 could be frustrated. It is the
intent of the parties that the Employee not be required to incur the legal fees
and expenses associated with the protection or enforcement of his rights under
this Section 5 by litigation or other legal action because such costs would
substantially detract from the benefits intended to be extended to the Employee
hereunder, nor be bound to negotiate any settlement of his rights hereunder
under threat of incurring such costs.  Accordingly, if at any time after the
Effective Date of this Section 5, it should appear to the Employee that the
Company is or has acted contrary to or is failing or has failed to comply with
any of its obligations under this Section 5 for the reason that it regards this
Section 5 to be void or unenforceable or for any other reason, or that the
Company has purported to terminate his employment for cause or is in the course
of doing so in either case contrary to this Section 5, or in the event that the
Company or any other person takes any action to declare this Section 5 void or
unenforceable, or institutes any litigation or other legal action designed to
deny, diminish or to recover from the Employee the benefits provided or intended
to be provided to him hereunder, and the Employee has acted in good faith to
perform his obligations under this Section 5, the Company irrevocably authorizes
the Employee from time to time to retain counsel of his choice at the expense of
the Company to represent him in connection with the protection and enforcement
of his rights hereunder, including without limitation representation in
connection with termination of his employment contrary to this Section 5 or with
the initiation or defense of any litigation or other legal action, whether by or
against the Employee or the Company or any director, officer, stockholder or
other person affiliated with the Company, in any jurisdiction.  The reasonable
fees and expenses of counsel selected from time to time by the Employee as
hereinabove provided shall be paid or reimbursed to the Employee by the Company
on a regular, periodic basis upon presentation by the Employee of a statement or
statements prepared by such counsel in accordance with its customary practices,
up to a maximum aggregate amount of $200,000.  Counsel so retained by the
Employee may be counsel representing other officers or key Employees of the
Company in connection with the protection and enforcement of their rights under
similar agreements between them and the Company, and, unless in his sole
judgment use of common counsel could be prejudicial to him or would not be
likely to reduce the fees and expenses chargeable hereunder to the Company, the
Employee agrees to use his best efforts to agree with such other officers or
Employees to retain common counsel.

    (k)    Successors and Assigns.  Except as otherwise provided herein, this
Section 5 shall be binding upon and inure to the benefit of the Employee and his
legal representatives, heirs, and assigns; provided, however, that in the event
of the Employee's death prior to payment or distribution of all amounts,
distributions, and benefits due him under this Section 5, each such unpaid
amount and distribution shall be paid in accordance with this Section 5 to the
person or persons designated by the Employee to the Company to receive such
payment or distribution and in the event the Employee has made no applicable
designation, to the person or persons designated by the Employee as the
beneficiary or beneficiaries of proceeds of life insurance payable in the event
of the Employee's death under the Company's group life insurance plan.

6.    Dispute Resolution.  The Employee and the Company shall not initiate
arbitration or other legal proceeding (except for any claim under Section 4 or
Section 5(h)) against the other party or against any directors, officers,
employees, agents or representatives of the Company or its affiliates, relating
in any way to this Agreement, to the Employee's retention by the Company, to the
termination of this Agreement or of such retention, or to any or all other
claims for employment or other discrimination under any federal, state or local
law, regulation, ordinance or Employee order until 30 days after the party
against whom the claim(s) is made ("respondent") receives written notice from
the claiming party of the specific nature of any purported claim(s) and, to the
extent known or reasonably anticipated, the amount of any purported damages
attributable to each such claim(s).  The Employee and the Company further agree
that if respondent submits the claiming party's claim(s) to the CPR Institute
for Dispute Resolution or JAMS/Endispute for nonbinding mediation prior to the
expiration of such 30 day period, the claiming party may not institute
arbitration or other legal proceedings against respondent until the earlier of:
(a) the completion of good-faith mediation efforts or (b) 90 days after the date
on which the respondent received written notice of the claimant's claim(s).  The
mediation shall be conducted in Chicago, Illinois or such other location to
which the parties may agree.  The Company agrees to pay the cost of the
mediator's services.

Subject to the foregoing, the Employee and the Company agree that any and all
claims or disputes relating to this Agreement, to the termination of this
Agreement or to such retention, to the Employee's termination of employment or
to his retention, that one party or that the Employee may have against any
directors, officers, employees, agents, or representatives of the Company or its
affiliates, including without limitation, claims for employment or other
discrimination under any federal, state, or local law, regulation, ordinance, or
Employee order, shall be submitted for arbitration and resolved by an arbitrator
selected in accordance with the rules and procedures of the CPR Institute for
Dispute Resolution or JAMS/Endispute, it being understood and agreed that no
more than one arbitrator shall be retained for any arbitration conducted
hereunder.  The arbitration proceeding shall be conducted in Chicago, Illinois
or such other location to which the parties may agree.  If either party pursues
a claim and such claim results in an arbitrator's decision or award, both
parties agree to accept such decision or award as final and binding, and
judgment upon the decision or award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.  The parties shall share the cost of the
arbitrator's services.  Notwithstanding any of the foregoing provisions of this
Section, the Company may in its discretion immediately pursue any and all
available legal and equitable remedies for the Employee's breach, threatened
breach or continuing breach of any provision of Section 4 or Section 5(h) in any
court, agency, or other tribunal of competent jurisdiction.

7.    Entire Agreement, Amendment, Waiver. This Agreement constitutes the entire
agreement between the Company and the Employee with respect to the subject
matter hereof.  This Agreement supersedes any prior agreements made between the
parties with respect to the subject matter hereof.  The parties may not amend
this Agreement except by written instrument signed by both parties.  No waiver
by either party at any time of any breach by the other of any provision of this
Agreement shall be deemed a waiver of similar or dissimilar provision at the
same time or any prior or subsequent time.

8.    Assumption.  This Agreement shall inure to benefit of, and be binding
upon, the successors and assignees of the Company.  The Company shall require
any successor or assignee, whether direct or indirect, by purchase, merger,
consolidation or otherwise, to all or substantially all of the business or
assets of the Company, expressly and unconditionally to assume and agree to
perform the Company's obligations under this Agreement.

9.    Notice. Any notice, request, or other communication required or permitted
to be given hereunder shall be made to the addresses hereinafter set forth or to
any other address designated by either of the parties hereto by notice similarly
given:

If to the Company:                                                  If to the
Employee:
Senior Vice President, Human Resources                Robert Qualls
IMC Global Inc.                                                     2928 N.
Cypress Point
100 South Saunders Road                                      Wadsworth, IL 60083
Suite 300
Lake Forest, IL 60045                                     

All such notices, requests or other communications shall be sufficient if made
in writing either (i) by personal delivery to the party entitled thereto, (ii)
by registered or certified mail, return receipt requested or (iii) by express
courier service.  The notice, request or other communication shall be deemed
effective upon personal delivery or upon actual or constructive receipt by the
party entitled thereto if by registered or certified mail or express courier
service; provided, however, that a notice, request or other communication
received after regular business hours shall be deemed to be received on the next
succeeding business day of the Company.

10.    Severability.  The provisions of this Agreement shall be regarded as
durable, and if any provision or portion thereof is declared invalid or
unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remainder and applicability thereof shall not be affected.

11.    Applicable Law.  This Agreement shall at all times be governed by and
construed, interpreted and enforced in accordance with the internal laws (as
opposed to the conflict of laws provisions) of the State of Illinois.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized officer and the Employee has signed this Agreement as of the day
and year first above written.

IMC GLOBAL INC.                                        EMPLOYEE

By:     _________________________               __________________________
Title    President and Chief Executive
           Officer    



                                                                       
                                    EXHIBIT A

WAIVER AND RELEASE OF CLAIMS

            In exchange for the Severance Benefits described in the attached
Employee Severance Agreement, as amended and restated (the "Agreement"), which I
acknowledge I would not otherwise be entitled to receive, I freely and
voluntarily agree to this WAIVER AND RELEASE OF CLAIMS ("WAIVER"):

My employment with IMC Global Inc. will terminate effective
_____________________.

I acknowledge that the Severance Benefits described in the attached Agreement
are the sole payments to which I am entitled and that I am not entitled to any
additional severance payments.

I, and anyone claiming through me, hereby waive and release any and all claims
that I may have ever had or that I may now have against IMC Global Inc., its
parents, divisions, partnerships, affiliates, subsidiaries, and other related
entities and their successors and assigns, and past, present and future
officers, directors, employees, agents and attorneys of each of them in their
individual or official capacity (hereinafter collectively referred to as
"Released Parties").  Among the claims that I am waiving are claims relating to
my employment or termination of employment, including, but not limited to,
claims of discrimination in employment brought under the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, the Americans With
Disabilities Act or other federal, state or local employment discrimination,
employment, wage laws, ordinances or regulations or any common law or statutory
claims of wrongful discharge or breach of contract or any other common law or
statutory claims; whether for damages, lost wages or for any other relief or
remedy.

I understand and agree that this WAIVER will be binding on me and my heirs,
administrators and assigns.  I acknowledge that I have not assigned any claims
or filed or initiated any legal proceedings against any of the Released Parties.

Except as may be required by law, I agree that I will not disclose the existence
or terms of this WAIVER to anyone except my accountant, attorney or spouse, each
of whom shall also be bound by this confidentiality provision.

I understand that I have twenty-one (21) days to consider whether to sign this
WAIVER and return it to the Senior Vice President, Human Resources of IMC Global
Inc.  IMC Global Inc. hereby advises me of my right to consult with an attorney
before signing the WAIVER and I acknowledge that I have had an opportunity to
consult with an attorney and have either held such consultation or have
determined not to consult with an attorney.

I understand that I may revoke my acceptance of this WAIVER by delivering notice
of my revocation to the Senior Vice President, Human Resources within seven (7)
days of the day I sign the WAIVER.  If I do not revoke my acceptance of this
WAIVER within seven days of the day I sign it, it will be legally binding and
enforceable.

IMC GLOBAL INC.                                               AGREED AND
ACCEPTED:

By: __________________________               ___________________________     
                                                           

Title:  ________________________                ___________________________
                                                                                   Print
Name

Date:_________________________               Date:_______________________



Return to IMC Global Inc. Form 10-K [imc10k2002.htm]

